Per Curiam.

This is an action in habeas corpus originating in this court.
After having been found guilty of armed robbery, the petitioner, in January, 1964, was sentenced to the reformatory. In November, 1965 petitioner was transferred to the Ohio Penitentiary. This transfer resulted in the changing of his time for parole hearing from 1967 to 1970.
Petitioner challenges the constitutionality of Section 5143.09, Revised Code, which provides for the transfer from the reformatory to the penitentiary of one sentenced thereto if it is found that he was more than 30 years old at the time of his. conviction or if he has previously been convicted of a crime.
Petitioner does not question the propriety of his conviction. His only contention is that, because of his transfer under this statute, his time for parole has been delayed, and thus that the statute is invalid. This statute merely provides for the transfer of a convict where, because of an error as to his age or previous criminal record, he has been improperly sentenced to the reformatory. Section 5143.09, Revised Code, is not invalid. If the actual *144facts had been known at the time of his sentencing, he would not have been sentenced to the reformatory in the first instance.
Petitioner is being detained pursuant to a judgment of conviction of a court of record which had jurisdiction to render the judgment.

Writ denied and petitioner remanded to custody.

Taut, C. J., Matthias, O’Neill, Schneider, Herbert and Duncan, JJ., concur.
Zimmerman, J., not participating.